Title: [Diary entry: 29 April 1786]
From: Washington, George
To: 

Saturday 29th. Set out from the Bowling green a little after Sun-rising—breakfasted at General Spotswoods—Dined at my Sister Lewis’s in Fredericksburgh and spent the evening at Mr. Fitzhughs of Chatham. One of my Chariot Horses having got lame going to Richmond, but forced back to Genl. Spotswoods (not however without much difficulty) was left there with a Servant who was ordered to proceed with him or a horse which Genl. Spotswood would lend in two days. Wind being fresh at No. West it was clear and cool to day.